Case 9:21-mj-08212-BER Document 4 Entered on FLSD Docket 05/28/2021 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 113C 9:21-08212M-001

United States of America

v.
Jason Dolan
Defendant.
i

MOTION TO APPEAR PRO HAC VICE,
CONSENT TO DESIGNATION, AND REQUEST TO
ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
Review, and Discipline of Attorneys of the United States District Court for the Southern District
of Florida, the undersigned respectfully moves for the admission pro hac vice of Michael T. van
der Veen of the law firm of van der Veen, ONeill, Hartshorn and Levin, for purposes of
appearance as co-counsel on behalf of Jason Dolan in the above-styled case only, and pursuant to
Rule 2B of the CM/ECF Administrative Procedures, to permit Michael T. van der Veen to receive
electronic filings in this case, and in support thereof states as follows:

1. Michael T. van der Veen, is not admitted to practice in the Southern District of
Florida and is a member in good standing of the United States District Court for the Eastern District
of Pennsylvania.

2. Movant, Manuel Vazquez Esquire, of the law firm of Manuel Vazquez P.A., Law
Office of Manuel Vazquez, P.A., 2332 Galiano St. Fl. 2, Coral Gables, Florida 33134-5402, 305-
445-2344, is a member in good standing of the Florida Bar and the United States District Court
for the Southern District of Florida and is authorized to file through the Courts electronic filing
system. Movant consents to be designated as a member of the Bar of this Court with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case, upon
whom filings shall be served, who shall be required to electronically file and serve all documents

and things that may be filed and served electronically, and who shall be responsible for filing and

 
Case 9:21-mj-08212-BER Document 4 Entered on FLSD Docket 05/28/2021 Page 2 of 3

serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B
of the CM/ECF Administrative Procedures.

3. In accordance with the local rules of this Court, Michael T. van der Veen has made
payment of this Court’s $200 admission fee. A certification in accordance with Rule 4{b) is
attached hereto.

4, Michael T. van der Veen, by and through designated counsel and pursuant to Section
2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
Filings to Michael T. van der Veen at email address: mtv@mtvlaw.com

WHEREFORE, Manuel Vazquez moves this Court to enter an Order Michael T. van der

Veen to appear before this Court on behalf of Jason Dolan for all purposes relating to the

 

proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

to Michael T. van der Veen.

Date: May 28, 2021 Respectfully submitted, We
fy
Wau! Yep
Manuel Vazquez, Esq.
FL Bar LD. 132826
myaz@mvazlaw.com
Manuel! Vazquez P.A.
Law Office of Manuel Vazquez, P.A.

2332 Galiano St Fl 2
305-445-2344

Attorneys for Michael T. van der Veen

 
Case 9:21-mj-08212-BER Document 4 Entered on FLSD Docket 05/28/2021 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 113C 9:21-08212M-001

United States of America

Plaintiff,

Vv.

Jason Dolan
Defendant.

 

CERTIFICATION OF MICHAEL T. VAN DER VEEN

Michael T. van der Veen, Esquire, pursuant to Rule 4(b) of the Rules Governing the
Admission, Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have
studied the Local Rules of the United States District Court for the Southern District of Florida; (2)
I am a member in good standing of the United States District Court for the Eastern District of
Pennsylvania and (3) I have not filed three or more motions for pro hac vice admission in this

District within the last 365 days, |

\ Ly |

Non

 

Michael 1. yan der Veen, Esq.

 
